NOT DESIGNATED FOR PUBLICATION

                                            No. 122,622

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        STATE OF KANSAS,
                                            Appellee,

                                                  v.

                                         LEANN BLANCHO,
                                            Appellant.


                                  MEMORANDUM OPINION

       Appeal from Geary District Court; RYAN W. ROSAUER, judge. Opinion filed February 19, 2021.
Affirmed.


       Angela M. Davidson, of Wyatt & Davidson, LLC, of Salina, for appellant.


       Tony Cruz, assistant county attorney, and Derek Schmidt, attorney general, for appellee.


Before ARNOLD-BURGER, C.J., BRUNS and POWELL, JJ.


       PER CURIAM: Leann Krystal Blancho appeals her conviction of a single count of
possession of methamphetamine following a bench trail. On appeal, Blancho contends
that the evidence presented by the State at trial was insufficient to support her conviction
beyond a reasonable doubt. However, based on our review of the evidence in the record
on appeal, in the light most favorable to the State as required by Kansas law, we find that
there was sufficient evidence presented at trial upon which a finder of fact could find
Blancho guilty of possession of methamphetamine beyond a reasonable doubt. Thus, we
affirm Blancho's conviction.



                                                   1
                                           FACTS

       On January 16, 2019, police officers executed a search warrant at a residence in
Junction City. The search warrant named another individual who is not a party to this
appeal. Blancho—who was in the house when the police arrived to execute the warrant—
attempted to leave the premises with another person through a back door. Because she
had outstanding warrants, the police officers arrested Blancho and took her to the Geary
County Detention Center.


       At the detention center, officers found two baggies in Blancho's pockets. The
officers discovered that one of the baggies contained pills and the other contained a
"white, crystal-like substance." Officer Ondre Miles field tested the crystal-like substance
and the results showed that it was methamphetamine. As a result, the State charged
Blanco with possession of methamphetamine and possession of drug paraphernalia.


       The Kansas Bureau of Investigations (KBI) subsequently confirmed that the
crystal-like substance was methamphetamine. Prior to trial, the parties stipulated to the
admission of the KBI lab report into evidence; but Blancho did not agree that the report
applied to her case. Instead, at the bench trial, held on July 8, 2019, Blancho pointed out
that the KBI lab report showed a case number that did not match the number assigned to
her case by the Junction City Police Department. As such, Blancho objected on the
ground that the State had failed to establish the necessary chain of custody to link her to
the report.


       Officer Miles testified that he inadvertently placed the incorrect case number on
the evidence when preparing it to be sent to the KBI lab and that he corrected the error in
a supplemental report. Further, Officer Miles identified the baggie that was submitted to
KBI as the same baggie that had been seized from Blancho, that he had field tested, and



                                             2
that he sent to the lab. Officer Miles also testified that his field test of the substance had
also shown the crystal-like substance to be positive for methamphetamine.


       After hearing the testimony and considering the evidence, the district court found
Blancho guilty of possession of methamphetamine. However, the district court found her
not guilty of possession of drug paraphernalia. Following her sentencing, Blancho timely
appealed her conviction.


                                          ANALYSIS

       On appeal, Blancho contends that the evidence presented at trial was insufficient
to allow a rational fact-finder to conclude that she was guilty of possession of
methamphetamine beyond a reasonable doubt. Specifically, Blancho argues that there
was insufficient evidence presented to establish that the methamphetamine tested by KBI
lab was the same substance that was seized from her following her arrest. In response, the
State contends that, when viewed in a light most favorable to the State, the evidence is
sufficient to support the conviction.


       When the sufficiency of the evidence is challenged on appeal, we must review the
evidence in the light most favorable to the State to determine whether a rational fact-
finder could have found the defendant guilty beyond a reasonable doubt. State v. Rosa,
304 Kan. 429, 432-33, 371 P.3d 915 (2016). In doing so, we are not to reweigh the
evidence or resolve evidentiary conflicts. We are also not to assess the credibility of
witnesses. State v. Daws, 303 Kan. 785, 789, 368 P.3d 1074 (2016).


       Moreover, a conviction can be based entirely on circumstantial evidence and on
the reasonable inferences that can be drawn from such evidence. If an inference is a
reasonable one, the finder of fact—in this case the district court—has the right to make
the inference and we will not replace our judgment for that of the fact-finder. See State v.

                                               3
Potts, 304 Kan. 687, 694, 374 P.3d 639 (2016). In a drug case, "[p]roof of the identity of
a substance by circumstantial evidence may be sufficient to affirm a conviction . . . even
if no scientific test results are admitted or available." State v. Brazzle, 311 Kan. 754, Syl.
¶ 4, 466 P.3d 1195) (2020); see State v. Purcell, No. 102,659, 2010 WL 3488811, at *1,
5-6 (Kan. App. 2010) (unpublished opinion).


       Here, it is undisputed that the KBI lab report reflected a different case number
from the number assigned to Blancho's case by the Junction City Police Department. The
lab report listed "Leann Blanco" as the suspect and the Junction City Police Department
as the contributing agency. The report also indicated that the sample to be tested was a
"plastic bag containing cotton and residue" and noted that it was received by the KBI law
on January 25, 2019. In particular, Blancho notes that the laboratory report had the typed
number 2019-01031 which was crossed out and changed to 2019-01014.


       During his testimony at Blancho's bench trial, Officer Miles testified regarding the
mistake he had made listing the internal case number. He also testified that he
subsequently noticed his mistake and explained his error to the KBI. Specifically, Officer
Miles testified that once it was brought to his attention "that I had the wrong case
number, he notified me. I did a supplement, stating that the wrong case number was
placed on this item sent, to the KBI, and they corrected it." In addition, Officer Miles
confirmed in his testimony that he had personally field tested the crystal-like substance
and identified it to be methamphetamine before sending it to the KBI lab for further
testing. Finally, Officer Miles testified that the baggie introduced into evidence at trial
was the same one that was seized from Blancho following her arrest.


       Despite the mistake concerning the case numbers, we find that the testimony of
Officer Miles—if believed—was sufficient to establish that the baggie found in Blancho's
possession following her arrest contained methamphetamine. This testimony included
Officer Miles explanation of his mistake and his attempt to correct the mistake before he

                                              4
sent the substance to the KBI lab. Officer Miles also testified that the result of his field
testing also showed the substance was methamphetamine. Furthermore, Officer Miles
was able to identify the baggie introduced into evidence at trial as the one he seized from
Blancho and that he sent to the KBI for additional testing.


       In summary, it is not our role to reweigh the evidence presented at trial or to pass
on the credibility of witnesses. Rather, it is our role to view the evidence in the light most
favorable to the State to determine if a rational fact-finder could find Blancho to be guilty
of possession of methamphetamine beyond a reasonable doubt. Based on Officer Miles'
testimony—which the district court found to be credible—as well as the other evidence in
the record, we conclude that there was sufficient evidence to support Blancho's
conviction. Accordingly, we affirm Blancho's conviction.


       Affirmed.




                                               5